     Case 1:20-cv-00661-NONE-EPG Document 38 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK ANTHONY BROWN,                                No. 1:20-cv-00661-NONE-EPG (PC)
12                       Plaintiff,                      ORDER GRANTING IN PART AND
                                                         DENYING IN PART PLAINTIFF’S MOTION
13            v.                                         TO CANCEL EARLY SETTLEMENT
                                                         CONFERENCE
14    F. RODRIGUEZ, et al.,
                                                         (ECF No. 37)
15                       Defendants.
16

17          On November 30, 2020, Plaintiff Mark Anthony Brown (“Plaintiff”) filed a motion to

18   cancel the scheduled early settlement conference, to open discovery, and to order Defendants to

19   file a dispositive motion. (ECF No. 37). Plaintiff states that following correspondence and

20   conversations with Defendants’ counsel, he believes a settlement conference would be futile. (Id.

21   at 2-3). He requests that “both parties be afforded the opportunity to participate in discovery to

22   the full extent in preparation [for] trial” and “asks that the Court to order Defendants to file

23   disposition motion or any other motion deemed just and proper by the Court.” (Id. at 3).

24          Given Plaintiff’s statement that an early settlement conference would be futile, the Court

25   will not order the parties to engage in a settlement conference. Therefore, the Court will vacate

26   the early settlement conference scheduled for January 26, 2021.

27          However, the Court will not fully open discovery or order Defendants to file any

28   dispositive motions at this time. The Court has set a scheduling conference for January 20, 2021
                                                         1
     Case 1:20-cv-00661-NONE-EPG Document 38 Filed 12/01/20 Page 2 of 2


 1   and has ordered that the parties exchange initial disclosures. (ECF No. 31). At the scheduling

 2   conference, the Court will make additional orders concerning discovery and deadlines to file

 3   dispositive motions.

 4          Accordingly, it is HEREBY ORDERED that:

 5          1. Plaintiff’s motion to cancel the early settlement conference is GRANTED, IN PART,

 6               and DENIED, IN PART;

 7          2. The settlement conference scheduled for January 26, 2021 is VACATED; and

 8          3. In all other respects, Plaintiff’s motion is DENIED.

 9   IT IS SO ORDERED.
10
        Dated:     December 1, 2020                           /s/
11
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
